DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 7/1/2021.  Claims 1 and 4-6 are pending where claims 1 and 4-6 were previously presented and claims 2 and 3 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant amended the claims to indicate that an input candidate id displayed “from among the second input candidates, as the representation items, so that the representation items are most different from the representation items currently displayed”.  Paragraph 50 and 52 describe selecting candidate vector that can change the most number of items that are related to the preference vector.  There does not appear to be a discussion on finding the “most different” candidate item to display; it is unclear from applicant’s specification, how most different is calculated.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps associated with collecting information, analyzing, it and displaying certain 
This judicial exception is not integrated into a practical application because the claims recite a processor, memory, and/or non-transitory.  Although a screen is recited, the mere usage of standard computer components does little except recite applying the judicial exception on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations, as discussed above, recite the abstract idea and no other limitations appear to be present that, when viewed individually, and in combination, direct the claims away from the abstract idea of mental process steps of observations, evaluations, and opinions.  Although the claim recites a displaying step, this limitation relates to the abstract idea of evaluating information to determine what the user/customer is interested in and then provide that information/item to the user, a first displaying step that a user sees and then a second displaying step to illustrate the updated information, if applicable, to present to the user.  As such, for at least the reasons discussed above, the claims appear to be directed towards an abstract idea.

With regard to claim 4, this claim recites whether the candidate trend should be presented to a user based on a number of answers from the user exceeding a threshold or a weighted sum above the threshold which recites above identified abstract idea of collecting information (i.e. answers), analyzing it (determining if answers are actually representative of a trend), and displaying certain results of the collection and analysis (i.e. if above threshold to indicate trend, then display that information) which relate mental process steps that could be performed in the human mind with or without a physical aid that includes observations (collecting answers), evaluations (weighted sum or actual count of answers), and judgments/opinions (determining answers exceed threshold and thus present the information).  Therefore, as can be seen, the cited claim recitations recite the above identified abstract idea and add no meaningful limitation beyond that of the abstract idea.

With regard to claims 5 and 6, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al [US 10,127,596] in view of Shakib et al [US 2007/0276803 A1], Wang et al [US 2016/088725 A1], and Hu [US 2018/0341686 A1].
With regard to claim 1, Franke teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (see col 33, lines 37-54; the system can utilize non-transitory computer readable medium to run a computer system to perform various functions), the process comprising: 
displaying representation items on a screen as an inquiry to a respondent, wherein the representation items are items displayed and selected from among a 
an attribute value being a value of an attribute, the value indicating a degree of the attribute (see col 16, lines 31-50; the items have attributes that have attribute values that indicate the degree of the attribute), the preference vector indicating degrees of preferences of the respondent for attributes selected by the respondent (see col 9, lines 1-12; the preference information of the user to determine a vector of preferences the user prefers to provide more weigh to particular attributes);
first generating a preference trend indicating an attribute of the plurality of items wherein the attribute indicates a preference of the respondent among the attributes that are selected by the respondent and determined based on a log including which button is selected on the screen by the respondent, the screen including a button on an attribute (see col 9, lines 1-12; col 18, lines 8-15; col 27, lines 33-60; the system can determine a preference trend for the user based on the user’s answers to various questions where the questions can have a plurality of options as well as modeling user interactions with items and determine the attributes of those items and utilize both real time and historical data to determine the preference trend based on user’s selection of the items); 

Franke does not appear to explicitly teach based on a log of representation items that are displayed on the screen at one or more inquiries to the respondent, second determining whether different representation items are to be displayed to replace the representation items currently displayed; first specifying first input candidates, when determining that the different representation items are to be displayed based on the preference trend, the preference vector and items positioned on a convex hull formed in an item space that is defined by attribute values of the attributes selected by the respondent and in which the plurality of items are positioned according to attribute values thereof, second specifying second input candidates from the item space based on each of the specified first input candidates, third specifying an input candidate from among the specified first input candidates, and fourth specify input candidates specified based on the specified input candidate from among the second input candidates as the representation items, so that the representation items are most different from the representation items currently displayed; and displaying the specified input candidate 
Shakib teaches determining that the different representation items are to be displayed (see paragraph [0035]; the system can utilize score thresholds to determine whether that information should be displayed). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke by incorporating scoring thresholds for determining whether to present information as taught by Shakib in order to not only determine the highest scoring items but also to determine whether the user interest in the item is high enough to actually recommend the item thus helping to declutter the user interface by not displaying the top N recommendations but only the subset of those that are sufficiently determined to be significant/important to the user using the system thus making the recommendations more worthwhile and relevant to the user.
Franke in view of Shakib teach based on a log of representation items that are displayed on the screen at one or more inquiries to the respondent, second determining whether different representation items are to be displayed to replace the representation items currently displayed (see Shakib, paragraph [0035]; see Franke, col 26, line 39 through col 27, line 3; col 17, lines 5-12; the system can analyze and score the various attributes to determine significant attributes to tailor the display for the user and determine whether to display the candidate attribute and any recommended changes to the attribute value and can subsequently generate and display the candidate 
first specifying first input candidates, when determining that the different representation items are to be displayed based on the preference trend, the preference vector and items positioned on a convex hull formed in an item space that is defined by attribute values of the attributes selected by the respondent and in which the plurality of items are positioned according to attribute values thereof (see Shakib, paragraph [0035]; see Franke, col 28, lines 1-67; the system can determine candidates based on user interests, trends or recent historical selections, and items that are within the defined item space of those attributes).
Franke in view of Shakib do not appear to explicitly teach second specifying second input candidates from the item space based on each of the specified first input candidates, third specifying an input candidate from among the specified first input candidates, and fourth specify input candidates specified based on the specified input candidate from among the second input candidates as the representation items, so that the representation items are most different from the representation items currently displayed; and displaying the specified input candidate and the specified input candidates, as the representation items on the screen, for selection by the respondent.
Wang teaches second specifying second input candidates based on each of the specified first input candidates, third specifying an input candidate from among the specified first input candidates, (see Wang, paragraphs [0060]-[0063]; the system can determine first candidates, determine second candidates from the first candidates and utilize analysis means to determine a specified candidate to present to the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib by utilizing means to select alternative items and related items as taught by Wang in order to be able to predict relevant results based on user interests and provide those results to help expedite the user’s search session by determining potential results to the user without the user having to start their search over by either attempting to further refine their current query or formulate a brand new query.
Franke in view of Shakib and Wang do not appear to explicitly teach second specifying second input candidates from the item space based on each of the specified first input candidates, and fourth specify input candidates specified based on the specified input candidate from among the second input candidates as the representation items, so that the representation items are most different from the representation items currently displayed; and displaying the specified input candidate and the specified input candidates, as the representation items on the screen, for selection by the respondent.
Hu teaches second specifying second input candidates based on each of the specified first input candidates, fourth specify input candidates specified based on the specified input candidate from among the second input candidates (see paragraph [0071] and Figure 6; the system has means to specify similar documents and determine similarity threshold to determine which results to keep as well as specify their respective order for display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib and Wang by providing means to also provide related results as taught by Hu in order to display both candidate results and have additional means to present related results so that a user can determine if the candidate result is close to what they want and be able to immediately view similar/related results without having to perform a new query thereby saving the user time in achieving a favorable search session.
Franke in view of Shakib, Wang, and Hu teach second specifying second input candidates from the item space based on each of the specified first input candidates, and fourth specify input candidates specified based on the specified input candidate from among the second input candidates as the representation items, so that the representation items are most different from the representation items currently displayed; and displaying the specified input candidate and the specified input candidates, as the representation items on the screen, for selection by the respondent (see Hu, paragraph [0071] and Figure 6; see Wang, paragraphs [0060]-[0063]; see Shakib, paragraph [0035]; see Franke, col 28, lines 1-67; the system can determine candidates based on user interests, trends or recent historical selections, and items that are within the defined item space of those attributes and be able to determine similar/related results for those candidates while also providing means to specify/rank a particular candidate and related candidates as first to display to the user).

With regard to claims 5 and 6, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al [US 10,127,596] in view of Shakib et al [US 2007/0276803 A1], Wang et al [US 2016/088725 A1], and Hu [US 2018/0341686 A1] in further view of Zamir et al [US 2005/0240580 A1] and Picault et al [US 2012/0265816 A1].
With regard to claim 4, Franke in view of Shakib, Wang, and Hu teach all the claim limitations of claim 1 as discussed above.
Franke in view of Shakib, Wang, and Hu do not appear to explicitly teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold.
Zamir teaches newer an answer is more relevant than older answer (See paragraph [0032]; the system can allow for user’s interests to be re-evaluated when user’s answer questions again such that the newer answers are considered more useful than older answers when determining current user interests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute 
Franke in view of Shakib, Wang, and Hu in further view of Zamir do not appear to explicitly wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold.
Picault teaches the number from the respondent is equal to or larger than a threshold (see paragraph [0030]; the system can utilize total number threshold comparison to determine user interests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib, Wang, and Hu in further view of Zamir by incorporating means to utilize a threshold comparison of total answers related to an interest as taught by Picault in order to allow the system to utilize quick and easy comparison measures to ascertain if a user answer associated with a new interest is significant enough when viewed with other answers from the user to warrant 
Franke in view of Shakib, Wang, and Hu in further view of Zamir and Picault teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold (see Zamir, paragraph [0032];  Picault, paragraph [0030]; see Franke, col 27, lines 48-59; the system allows users to periodically receive and respond to questions to illustrate their respective user preference/interests where the system can detect from their answers the user preferences and can determine when their preferences/interests have changed over time and be able to dynamically provide other suggestions).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al [US 10,127,596] in view of Shakib et al [US 2007/0276803 A1], Wang et al [US .
With regard to claim 4, Franke in view of Shakib, Wang, and Hu teach all the claim limitations of claim 1 as discussed above.
Franke in view of Shakib, Wang, and Hu do not appear to explicitly teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is given to an answer from the respondent such that the more recent an answer is, the larger a weight value is, is equal to or larger than a threshold.
Zamir teaches newer an answer is more relevant than older answer (See paragraph [0032]; the system can allow for user’s interests to be re-evaluated when user’s answer questions again such that the newer answers are considered more useful than older answers when determining current user interests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib, Wang, and Hu by incorporating means to allow users to answer questions periodically as taught by Zamir in order to allow the system to determine current user interests as they change over time by utilizing explicit user input so that the initial data that was utilized to determine the user’s preferences/profile can be kept up to date and not become stale and useless when the user’s interests change but the underlying profile/preferences of the user has not caught up and thus will not make informed and relevant suggestions for the user.
Franke in view of Shakib, Wang, and Hu in further view of Zamir do not appear to explicitly teach wherein the process further comprises: determining whether the information that changes the representation items is to be represented when the number of answers from the respondent is equal to or larger than a threshold or when a sum of weight values to be given to the answers from the respondent such that the newer an answer is, the larger a weight value is, is equal to or larger than a threshold.
Macklem teaches the newer an answer is, the larger a weight value is (see paragraph [0036]; the system can allow for newer information to be weighted higher than older information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search and attribute change recommendation system of Franke in view of Shakib, Wang, and Hu in further view of Zamir by incorporating means to utilize a weighting scheme that weights newer answers/information higher as taught by Macklem in order to allow the system to be able to update the preferences/profiles of the user with periodic questions that the user answers where the system can weigh the newer answers higher than older answers so that the system can use the newer answers to be more indicative of current user interests versus answers from a long time ago which may no longer reflect a current user interest.
Franke in view of Shakib, Wang, and Hu in further view of Zamir and Macklem teach wherein the second determining determines that the different representation items are to be displayed, when a number of answers to the inquiries from the respondent is equal to or larger than a threshold or when a sum of weight values each of which is 

Response to Arguments
Applicant's arguments (see the second to last paragraph on page 6) have been fully considered but they are not persuasive.  The applicant argues that since claim 3 was cancelled, the respective 35 USC 112 rejection should be withdrawn.  The Examiner respectfully disagrees.  Although the 35 USC 112 rejection is withdrawn for claim 3, the respective limitations of claim 3 that were in question have been moved into each of the independent claims therefore, the respective rejection still counts, albeit with respect to a different set of claims as discussed above.

Applicant's arguments (see the last paragraph on page 6 through the first whole paragraph on page 7) have been fully considered but they are not persuasive.  The applicant amended the claims to indicate additional limitations associated with determining what candidates to display to the user; however, the determination steps is 

Applicant's arguments (see the last paragraph on page 7 through the last paragraph on page 10) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang and Hu.  As shown in the 35 USC 103 rejections above, after a further search was conducted, new references were found that teach, or fairly suggest, the claim limitations as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/3/2022